Citation Nr: 1427194	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal was subsequently transferred to the RO in Denver, Colorado.

A hearing was held on April 20, 2012, in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In July 2012, the Board denied entitlement to a disability rating in excess of 50 percent for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In September 2013, the Court issued a Memorandum Decision vacating the Board's July 2012 decision and remanding the matter for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks a disability evaluation in excess of 50 percent for his PTSD.  As noted above, the Board denied the claim in July 2012.  In September 2013, the Court determined that the Board provided inadequate reasons and bases for denying the Veteran's claim.  Subsequent to the Court's remand, the Veteran provided additional evidence, including VA treatment records, an evaluation from a vocational consultant, a buddy statement, and a personal statement.  Importantly, the Veteran stated that he has not done his grocery shopping for the past six months.  He also described a decrease in his ability to maintain his personal hygiene.  Because the Veteran's statements indicate that the severity of his PTSD has worsened since the January 2012 VA examination, a remand is warranted to allow for the scheduling of a new VA examination to determine the current severity of his PTSD, to include obtaining an opinion as to the impact of PTSD on employment.

Subsequent to the Court's remand, the Veteran submitted a formal claim for TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Based on the submission of the formal claim, the Board finds that the issue of entitlement to TDIU has been raised and must be remanded for initial development.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide notice and assistance to the Veteran with respect to the issue of entitlement to a TDIU and consider whether he is entitled to a TDIU based on impairment attributable to his service-connected PTSD.  In so doing, the RO may pursue further development of the Veteran's employment history or obtain additional medical evidence, as is deemed necessary.

2. Obtain VA treatment records dated since February 2014.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The claims file and copies of pertinent records on VBMS and Virtual VA must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disability.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected PTSD since March 2008.  Specifically, the examiner should address whether the veteran's PTSD manifests with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

It is the examiner's responsibility to furnish a full description of the effects of the service-connected PTSD upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  In providing that description, the examiner should note that the record contains evidence that the veteran's PTSD impairs his ability to work in certain environments, necessitates various accommodations, and generally has an adverse effect on his occupational functioning.  See June 2008 VA examination noting that the veteran's PTSD causes a "high level of anxiety" that necessitates that he work "in settings in which he has little or no contact with the public and very loose supervision"; September 2008 NOD stating that his PTSD has an "adverse effect" on his employment, which is "marginally gainful at best"; January 2012 VA examination indicating that the veteran has "[d]ifficulty in establishing and maintaining effective work ... relationships," "[d]ifficulty in adapting to stressful circumstances, including work or a worklike setting," and "some problems with irritation and arousal when at work"; April 2012 Board hearing testimony that the veteran's PTSD affected his previous job as a plumber because it made him feel "cooped up" and he "didn't want to be around [others]," and he was able to do that job only because he was alone 90% of the time.

All opinions must be supported by rationale.

4. Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5. Then, readjudicate the Veteran's claims on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


